Title: To James Madison from John K. Smith, 18 March 1810
From: Smith, John K.
To: Madison, James


Sir,New Orleans march 18th 1810
I have the honor to enclose you in a tin Case five Certificates & plats of Land located for the marquis Lafayette. I received from the Register 6 Certificates but delivered one to Mr Duplantier who wished to alter the location.
There remains now 2520 acres for which Certificates are to be returned & which will be immediately attended to—the location for 2,000 acres is already fixed upon & Mr Duplantier says he will have it in his power to select when he goes up the Country (which he intends to do next week) the 520 acres which were originally located adjacant to this place but for which no land could be found beyond the Six hundred yards ceded as Commons to the City of N Orleans by Congress.
Mr Duplantier states that he would give for these lands 50,000$ in Cash—they are however worth much more & he will when the remaining plats & Certs. are ready give you full information as to the Situation & value of the whole. I have the honor to be with high respect sir your Ob St.
J. K Smith
